      Case 1:20-cv-00183-JRH-BKE Document 15 Filed 09/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

GEORGETTE SHAW,                      )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )                   CV 120-183
                                     )
UNITED STATES POSTAL SERVICE,        )
LOUIS DEJOY, Postmaster General,     )
                                     )
          Defendant.                 )
                                 _________

                                        ORDER
                                        _________

       The March 12, 2021 Scheduling Order directed the parties to file a Joint Status Report

by September 10, 2021, concerning the opportunity to engage in mediation prior to filing

summary judgment motions. (Doc. no. 11.) The deadline for the parties to file the Joint

Status Report as set forth in the Court’s Scheduling Order has passed. However, no Joint

Status Report has been filed. Accordingly, the Court ORDERS the parties to file a Joint

Status Report in accordance with the Court’s March 12th Order on or before Friday,

September 17, 2021. 1

       SO ORDERED this 13th day of September, 2021, at Augusta, Georgia.




       1
         The Joint Status Report can be found on the Court’s website under Forms, Judge Epps
Instructions and Forms, Civil, Joint Status Report Form - for Judge Hall / Judge Epps.
